internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-109953-02 date date legend x a b d1 state dear this letter responds to a letter dated date and subsequent correspondence from your authorized representative requesting on behalf of x a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 and x's shareholders a and b intended to elect s_corporation status for x a and b relied upon x's tax adviser to file x's form_2553 election by a small_business_corporation however the form_2553 was not filed timely x requests a ruling under sec_1362 that it will be recognized as an s_corporation effective for the taxable_year beginning d1 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-109953-02 sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for its failing to make a timely election and that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
